DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 07/07/2022.
•	Claims 1, 6, 8-13, and 22-24 have been amended and are hereby entered.
•	Claims 1-25 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed July 7, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawings objections due to Applicant’s amendments.
The Examiner is withdrawing the objections to the abstract due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is maintaining the objections to the specification.  Regarding Applicant’s remarks on page 16, that “This disclosure was objected to for including the prefix of ‘http://’” it is noted that the specification is objected to for containing an embedded hyperlink and/or other form of browser-executable code.  Furthermore, the “attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See 37 CFR 1.57(e) and MPEP § 608.01(p), paragraph I regarding incorporation by reference.”  See MPEP 601.01 VII.
The Examiner is withdrawing the 35 USC § 101 rejections due to Applicant’s amendments.  The claims have been amended to recite limitations including generating instructions to: (ii) further augment the display to provide a countdown timer icon upon the user device's tracking of the user's view and detecting that the user is viewing one of the selectable image features. wherein the countdown timer icon has a predetermined countdown duration time: and (ii) determine that the viewed selectable image feature is selected if the user maintains a continuous view of such image feature for the predetermined countdown duration time of the countdown timer icon.  These are meaningful limitations that are more than generally linking the user of the abstract idea to a particular technological environment or field of use.  These limitations, in combination, are indicative of a practical application.  Furthermore, as an ordered combination, the claim limitations are also not well-understood, routine, or conventional.  Therefore, claims 1-25 have been deemed to be patent eligible under 35 USC § 101.
The Examiner is withdrawing the 35 USC § 103 rejections for claims 11 and 25 due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on pages 17-19 regarding the newly amended claim limitation of “generating instructions to: (ii) further augment the display to provide a countdown timer icon upon the user device's tracking of the user's view and detecting that the user is viewing one of the selectable image features. wherein the countdown timer icon has a predetermined countdown duration time: and (ii) determine that the viewed selectable image feature is selected if the user maintains a continuous view of such image feature for the predetermined countdown duration time of the countdown timer icon,” the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument on page 18, that it is not understood how a person of ordinary skill in the art would look to the teachings of Eatedali for combining with the display system of Waldron, the Examiner respectfully points out that from the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the available products of Waldron to be data content, as taught by Eatedali, and to modify Waldron to allow permission to and access to the available data content, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).
Regarding Applicant’s arguments on pages 18-19, that the cited art of record does not teach the claimed method of determining data content corresponding to images of real world, objects, e.g., magazines, in a user’s environment, it is noted that the features upon which applicant relies (i.e., determining data content corresponding to images of real world, objects, e.g., magazines, in a user’s environment) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons above, Applicant’s arguments are not persuasive. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180150892 A1 (“Waldron”) in view of US 20170345195 A1 (“Eatedali”), and in further view of US 20170083185 A1 (“Huang”).
Regarding claim 1, Waldron discloses a computer-implemented method for providing a user device access to data content comprising the steps of (see at least FIGs. 5-8.): 
a. processing a camera image generated by the user device, said image of an environment to identify at least one candidate visual area therein (The augmented reality user device captures an image of products in a cart. In one embodiment, the user provides a command or signal to the augmented reality user device that triggers the camera to capture an image of the products in the cart. In another embodiment, the augmented reality user device and the camera are configured to continuously or periodically capture images.  See at least [0141] and FIG. 5, step 508.); 
b. processing the at least one identified candidate visual area to further identify visual features to be evaluated as indicative of available products (The augmented reality user device performs object recognition on the image to identify the products in the cart. For example, the augmented reality user device identifies the products based on the size and shape of the products and/or based on branding, text, or logos on their packaging. In other examples, the augmented reality user device identifies the products based on any other features of the products and/or using any other suitable technique.  See at least [0142] and FIG. 5, step 510.); 
c. comparing the identified visual features to be evaluated as of available data content relative to visual features of at least one data object maintained by a database, said data objects indicative of respective available products; d. determining based on the comparing step, the at least one data object that corresponds to the identified visual features of the at least one candidate visual area (The augmented reality user device captures an image of products in a cart. In one embodiment, the user provides a command or signal to the augmented reality user device that triggers the camera to capture an image of the products in the cart. In another embodiment, the augmented reality user device and the camera are configured to continuously or periodically capture images.  The augmented reality user device performs object recognition on the image to identify the products in the cart. For example, the augmented reality user device identifies the products based on the size and shape of the products and/or based on branding, text, or logos on their packaging. In other examples, the augmented reality user device identifies the products based on any other features of the products and/or using any other suitable technique.  See at least [0142]-[0143] and FIG. 5, step 512.  See also [0043], [0070]-[0071], and [0120]-[0121].); 
e. generating instructions to augment a display of the camera image with selectable image features associated with the determined at least one data object that corresponds to the identified visual features of the at least one candidate visual area, said instructions to augment the display of the camera image with the selectable image features proximate the corresponding at least one candidate visual area (The augmented reality user device presents a recommendation for the user as a virtual object overlaid with the products in the real scene in front of the user. The augmented reality user device presents a recommendation and any other information provided by the virtual assessment data as virtual objects overlaid on top of the products or adjacent to the products. When the augmented reality user device presents the virtual objects to the user, the user can readily see their current account information.  See at least [0146] and FIG. 5, step 520.  See at least [0051] and FIG. 2, elements 210 and 212 depicting Offer 1 and Offer 2 overlaid on display of the camera image, the offers displayed are selectable.);
f. generating instructions to further augment the display (A first person view from a display of an augmented reality user device overlaying virtual objects onto tangible objects within a real scene.  See at least [0082] and FIG. 2.);
g. determining whether at least said user device has permission to gain access to the corresponding available products corresponding to at least one of the displayed selectable image features (The augmented reality user device is configured to use one or more mechanisms such as credentials (e.g. a log-in and password) or biometric signals to identify and authenticate the user. See at least [0041].  The augmented reality user device determines whether there are any offers available for the user. For example, the augmented reality user device determines that there are offers available to the user based on the presence of the offers in the virtual assessment data. In other examples, the augmented reality user device employs any other technique for determining whether there are offers available to the user. The augmented reality user device proceeds to step when the augmented reality user device determines that there are offers available for the user.  See at least [0147] and FIG. 5, step 522.)
h. executing a payment settlement arrangement for the user device (The augmented reality user device determines whether the user accepts any of the offers. The augmented reality user device determines that the user accepts an offer when the augmented reality user device receives an indication of a selected offer from the user as a voice command, a gesture, an interaction with a button on the augmented reality user device, or in any other suitable form. The augmented reality user device proceeds to step when the augmented reality user device determines that the user accepts one of the offers available for the user. The augmented reality user device identifies the selected offer from the user based on the indication provided by the user.  The augmented reality user device sends an activation command identifying the selected offer to the remote server.  See at least [0149]-[0150] and FIG. 5, steps 526-530.  The Examiner interprets offering the product for purchase to the user as a payment settlement arrangement.); and 
i. authorizing access to the available products (The product analysis engine determines whether the product analysis engine has received an activation command from the augmented reality user device. The product analysis engine proceeds to step when the product analysis engine receives an activation command from the augmented reality user device. Otherwise, the product analysis engine terminates method when the product analysis engine does not receive an activation command from the augmented reality user device.  The product analysis engine activates an offer selected by the user. The received activation command identifies a selected offer for the user. The product analysis engine facilitates activating the selected offer. For example, the product analysis engine exchanges messages with a third-party database to activate the selected offer. As another example, the product analysis engine notifies the offers database to activate the selected offer. See at least [0158]-[0159].  The Examiner interprets activating the offer for the product to be purchased as authorizing access to the product.).

While Waldron discloses available products, Waldron does not expressly disclose that the available products are available data content.  Furthermore, while Waldron discloses generating instructions to further augment the display, Waldron does not expressly disclose generating instructions to further augment the display to provide a countdown timer icon upon the user’s device’s tracking of the user’s view and detecting that the user is viewing one of the selectable image features, wherein the countdown timer icon has a predetermined countdown duration time; and (ii) determine that the viewed selectable image feature is selected if the user maintains a continuous view of such image feature for the predetermined countdown duration time of the countdown timer icon.  Furthermore, while Waldron discloses executing a payment settlement arrangement, Waldron does not expressly disclose the payment settlement arrangement is to gain permission for access to said available data content when said user device does not have permission to access the corresponding available data content associated with the selected image feature.  Furthermore, while Waldron discloses authorizing access to the available products, Waldron does not expressly disclose authorizing access is to the available data content for which the user device has permission to access.

However, Eatedali discloses the available products are available data content (digital media content available for purchase.  See at least [0026].  Digital media content may be for example movies.  See at least [0016].); 
the payment settlement arrangement is to gain permission for access to said available data content when said user device does not have permission to access the corresponding available data content associated with the selected image feature (Other actions may include engaging in a purchase transaction for related digital content.  See at least [0026].  See also FIG. 2, steps 200-206.);
authorizing access is to the available data content for which the user device has permission to access (In some embodiments, the AR or VR representations of digital content entitlements can differ depending upon how the user acquired the digital content. For example, if the user purchased an entitlement to the digital content on the first date of its release, an animated character representative of the digital content entitlement may have a particular outfit, thereby encouraging collectability and/or competition.  See at least [0051].).
From the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the available products of Waldron to be data content, as taught by Eatedali, and to modify Waldron to allow permission to and access to the available data content, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).

While Waldron discloses generating instructions to further augment the display, Waldron does not expressly disclose generating instructions to further augment the display to provide a countdown timer icon upon the user’s device’s tracking of the user’s view and detecting that the user is viewing one of the selectable image features, wherein the countdown timer icon has a predetermined countdown duration time; and (ii) determine that the viewed selectable image feature is selected if the user maintains a continuous view of such image feature for the predetermined countdown duration time of the countdown timer icon.  

However, Huang discloses generating instructions to further augment the display to provide a countdown timer icon upon the user’s device’s tracking of the user’s view and detecting that the user is viewing one of the selectable image features, wherein the countdown timer icon has a predetermined countdown duration time; and (ii) determine that the viewed selectable image feature is selected if the user maintains a continuous view of such image feature for the predetermined countdown duration time of the countdown timer icon (In an example view from a VR GUI, the desired object to be selected is not centered into view. The center of the VR GUI can be indicated by a graphic (e.g. crosshair), however, such an indication is optional, and can also have no display of a cursor in accordance with a desired implementation. The user shifts the gaze of the VR GUI until the cursor is placed on the object and a timer appears in FIG. 7(b) once the objected is shifted and centered into view. Once the timer expires, the cursor is set on the object through a graphical indication, whereupon the object is deemed to be selected and the interface is thereby in the placement state. While the cursor is on the desired object to be selected and while the timer is still active (e.g. interface shifted to the transition state), the input set can change to an alternate input set. For example, shifting of the gaze can be restricted until a button on another controller is pressed, or a gesture is made. In another example, the display can zoom in to indicate that the interface is in the transition state, wherein the cursor has be moved off screen to exit the transition state. Other variations of the above example implementations are also possible, and the present disclosure is not limited thereto.  Although the above example is directed to VR, similar implementations can also be applied to AR as well. Further, although the example implementation is directed to the center of the GUI, the present implementations are not limited thereto and variations can be utilized (e.g., based on user eye tracking, based on orientation of device, etc.), in accordance with a desired implementation Through the example implementation described above, it is thereby possible to select an object by shifting the view of the AR or VR GUI towards an object, which will be highlighted with a timer for selection as the gaze or center of the GUI is focused on the object, and then the selection cursor is set into place on the object after the expiration of the timer.  See at least [0063]-[0064].  See also FIG. 7(a)-7(c), depicting selectable item in view and selection after expiration of a timer.  See also [0067], describing displaying time remaining until a selection of a graphical object.).
From the teaching of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Waldron displaying the counter timer, as taught by Huang, and to select a selectable image upon expiration of a timer and by determining the user has maintained a continuous view of an image, using the technique as taught by Huang, in order to improve the imprecision or difficulty in utilizing the equipment of the AR or VR (e.g., glasses, controller with headset, finger or stylus on screen with limited space incurring a fat finger problem, etc.) in selecting particular pixels from a user point of view (see Huang at least at [0010]), and in order to improve the difficulty of making selection with AR devices (see Huang at least at [0012]).

Regarding claim 2, the combination of Waldron, Eatedali, and Huang discloses the limitations of claim 1, as discussed above.  Waldron does not expressly disclose update the appearance of the selectable image feature of the augmented display of the camera image when the user device has permission to access the data content associated with such selectable image feature.

However, Eatedali discloses update the appearance of the selectable image feature of the augmented display of the camera image when the user device has permission to access the data content associated with such selectable image feature (Entitlement associated with a user's ownership or license of one or more digital media content can be determined by content server, which may then inform an AR or VR system or device running or implemented on a user device.  See at least [0021].  Interactive input is received regarding the AR or VR representation. That is, the user may physically interact with an AR or VR representation of a digital content entitlement in order to engage in the consumption of the digital content entitlement.  One or more actions related to digital content associated with the one or more digital content entitlements based upon the interactive input is invoked, such as playback of a movie. See at least [0025]-[0026].  In some embodiments, the AR or VR representations of digital content entitlements can differ depending upon how the user acquired the digital content. For example, if the user purchased an entitlement to the digital content on the first date of its release, an animated character representative of the digital content entitlement may have a particular outfit, thereby encouraging collectability and/or competition.  See at least [0051].).
From the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Waldron to update the appearance of the selectable image feature of the augmented display of the camera image when the user device has permission to access the data content associated with such selectable image feature, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).

Regarding claim 3, the combination of Waldron, Eatedali, and Huang discloses the limitations of claim 2, as discussed above.  Waldron does not expressly disclose enabling transmission of the data content to the user device associated with the selection of an updated image of the selectable image feature on the user device when said user device has permission to access such data content.

However, Eatedali discloses enabling transmission of the data content to the user device associated with the selection of an updated image of the selectable image feature on the user device when said user device has permission to access such data content (Entitlement associated with a user's ownership or license of one or more digital media content can be determined by content server, which may then inform an AR or VR system or device running or implemented on a user device.  See at least [0021].  Interactive input is received regarding the AR or VR representation. That is, the user may physically interact with an AR or VR representation of a digital content entitlement in order to engage in the consumption of the digital content entitlement.  One or more actions related to digital content associated with the one or more digital content entitlements based upon the interactive input is invoked, such as playback of a movie. See at least [0025]-[0026].).
From the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Waldron to enable transmission of the data content to the user device associated with the selection of an updated image of the selectable image feature on the user device when said user device has permission to access such data content, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).

Regarding claim 4, the combination of Waldron, Eatedali, and Huang discloses the limitations of claim 1, as discussed above.  Waldron does not expressly disclose enabling transmission of the data content to the user device associated with selection of an updated image of the selectable image feature on the user device when said user device does not have permission to access such data content, wherein the step of providing access to such available data content occurs only when the user device has been provided permission to access such available data content.

However, Eatedali discloses enabling transmission of the data content to the user device associated with selection of an updated image of the selectable image feature on the user device when said user device does not have permission to access such data content, wherein the step of providing access to such available data content occurs only when the user device has been provided permission to access such available data content (Further still, some embodiments allow for the interaction of AR representations of physical objects that represent digital content entitlements. For example when viewed through user device, toys associated with certain movies, digital content versions of which were purchased with or separately from the purchase of the toys, can be presented as AR representations. That is, a first digital content entitlement associated with a first super-hero movie can be presented as an AR representation of a physical super-hero action. Likewise, a second digital content entitlement associated with a second super-hero movie can be presented as an AR representation of a physical super-hero weapon. Upon the user of user device interacting with both action and weapon (in this case, “smashing” them together), new, alternative, or bonus content can be discovered.  See at least [0053].  See also FIG. 5A and 5B.  The Examiner interprets the user device unlocking new digital content as the user not having permission to view the new content until the user interacted with the AR representation to “unlock”, or access, the new digital content.).
From the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Waldron to enabling transmission of the data content to the user device associated with selection of an updated image of the selectable image feature on the user device when said user device does not have permission to access such data content only when the user device has been provided permission to access such available data content, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).

Regarding claim 5, the combination of Waldron, Eatedali, and Huang discloses the limitations of claim 1, as discussed above, and Waldron further discloses the authorizing step comprises transmitting an authorization signal to a content provider to enable access to the available products (The server receives the activation command identifying the selected offer and facilitates the activation of the selected offer for the user. For example, the server exchanges messages with a third-party database to activate the selected offer for the user. In one embodiment, the server sends virtual assessment data to the augmented reality user device that indicates the selected offer has been activated. The activation notification may be presented to the user by the augmented reality user device as a virtual object.  See at least [0081].).

While Waldron discloses enabling access to the available products, Waldron does not expressly disclose enabling access to the available data content for which the user device has permission to access.

However, Eatedali discloses enabling access to the available data content for which the user device has permission to access (Interactive input is received regarding the AR or VR representation. That is, the user may physically interact with an AR or VR representation of a digital content entitlement in order to engage in the consumption of the digital content entitlement.  One or more actions related to digital content associated with the one or more digital content entitlements based upon the interactive input is invoked, such as playback of a movie. See at least [0025]-[0026].).
From the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the authorizing step of Waldron to include transmitting an authorization signal to a content provider to enable access to the available data content for which the user device has permission to access, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).

Claim 12 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 13 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  And Waldron discloses c. filtering the identified visual features to identify those visual features that represent a known object group of a network-based object database with at least a certain likelihood (The augmented reality user device is further configured to determine a price for an object or a price for one or more objects. In one embodiment, the augmented reality user device accesses a third-party database to determine the price for each of the objects. For example, the augmented reality user device queries a third-party database linked with a vendor of the one or more objects to determine the price of the one or more objects. In one embodiment, the augmented reality user device sends a message identifying the one or more objects to the third-party database. For example, the message comprises descriptors for the objects. Examples of descriptors include, but are not limited to, images of the objects, names, barcodes, object descriptors (e.g. type, size, or weight), and/or any other suitable descriptor for identifying the objects.).  See at least [0044].  The third-party databases are configured to use the descriptors to look-up prices for the one or more objects linked with the descriptors. See at least [0068].  (See also [0090], [0096], and [0102], disclosing identifying visual features and using that to access data in a third-party database to identify the product and determine product information).  The Examiner interprets the object descriptors (e.g., barcode…) as the identified visual feature.  The Examiner also interprets using the object descriptors to query a database to obtain information linked to the descriptor (e.g., price of a product) as filtering the visual features to identify those visual features that represent a known object.).

Claim 16 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 19 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claims 6-10 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable Waldron in view of Eatedali, in view of Huang, and in further view of US 20170004487 A1  (“Hagen”).
Regarding claim 6, the combination of Waldron, Eatedali, and Huang discloses the limitations of claim 1, as discussed above, and Waldron further discloses the implementing a payment settlement arrangement comprises the steps of: i. receiving information indicative of a price for permission to access the available products corresponding to the selected image feature and information from a data token (Augmented reality user device determines the price of the objects using barcodes, QR codes, digital watermarks, or price tags associated with the objects.  See at least [0126].  The virtual assessment engine is configured to generate a token for requesting information for the user. In one embodiment, the token comprises a user identifier, a vendor identifier, one or more product identifiers, and a price.  The virtual assessment engine is configured to send the token to a remote server as a data request to initiate the process of obtaining information for the user. The virtual assessment engine is further configured to provide the information (e.g. virtual overlay data) received from the remote server to the virtual overlay engine to present the information as one or more virtual objects overlaid with tangible objects in a real scene.  See at least [0128]-[0129].  The Examiner interprets offering a product for purchase to a user of the augmented reality device as implementing a payment settlement arrangement.)
j. determining, based on the information from the data token, the credit worthiness indicator associated with the user device (The product analysis engine receives a token from the device, determines the account information for the user based on the user identifier of the token.  The product analysis engine determines a credit history or a credit score for the user.  See at least [0092]-[0093]. See also [0175]-[0179].); 
k. providing permission to the user device to access the corresponding available products (The product analysis engine determines whether the product analysis engine has received an activation command from the augmented reality user device. The product analysis engine proceeds to step when the product analysis engine receives an activation command from the augmented reality user device. Otherwise, the product analysis engine terminates method when the product analysis engine does not receive an activation command from the augmented reality user device.  The product analysis engine activates an offer selected by the user. The received activation command identifies a selected offer for the user. The product analysis engine facilitates activating the selected offer. For example, the product analysis engine exchanges messages with a third-party database to activate the selected offer. As another example, the product analysis engine notifies the offers database to activate the selected offer. See at least [0158]-[0159].); 
l. monitoring a total outstanding purchase balance of an account associated with the information of the data token (The augmented reality user device determines the price of the objects using barcodes, quick response (QR) codes, digital watermarks, or price tags associated with the objects. For example, the augmented reality user device identifies price tags on the objects and determines the price of the objects based on their price tags. As another example, the augmented reality user device identifies price tags on the shelves when the user picks up an object. In another embodiment, the augmented reality user device determines the total price of the objects based on an input provided by the user.  User identifier is associated with the data token.  See at least [0045]-[0046].  See also [0126].  See also FIG. 2, Element 206 depicting total price, and FIG. 3, element 202 depicting total price.); and 
m. transmitting a request signal for the user device (The product analysis engine determines whether the product analysis engine has received an activation command from the augmented reality user device. The product analysis engine proceeds to step when the product analysis engine receives an activation command from the augmented reality user device. Otherwise, the product analysis engine terminates method when the product analysis engine does not receive an activation command from the augmented reality user device.  The product analysis engine activates an offer selected by the user. The received activation command identifies a selected offer for the user. The product analysis engine facilitates activating the selected offer. For example, the product analysis engine exchanges messages with a third-party database to activate the selected offer. As another example, the product analysis engine notifies the offers database to activate the selected offer. See at least [0158]-[0159].);
the account associated with the information of the data token (The augmented reality user device determines the price of the objects using barcodes, quick response (QR) codes, digital watermarks, or price tags associated with the objects. For example, the augmented reality user device identifies price tags on the objects and determines the price of the objects based on their price tags. As another example, the augmented reality user device identifies price tags on the shelves when the user picks up an object. In another embodiment, the augmented reality user device determines the total price of the objects based on an input provided by the user.  User identifier is associated with the data token.  See at least [0045]-[0046].).

While Waldron discloses accessing the available products, Waldron does not expressly disclose accessing the available data content.  Furthermore, while Waldron discloses determining, based on the information from the data token, the credit worthiness indicator associated with the user device, Waldron does not expressly disclose that the determining the credit worthiness is in response to receiving an indicator from the user device corresponding to an agreement to pay the indicated price.  Furthermore, while Waldron discloses providing permission to the user device to access the corresponding available products without concurrently requiring payment for the purchases, Waldron does not expressly disclose providing the available data content; nor does Waldron expressly disclose the providing is without concurrently requiring payment for the purchases when the creditworthiness indicator satisfies predetermined conditions.  Furthermore, while Waldron discloses transmitting a request signal for the user device, and while Waldron discloses an account associated with the information of the data token, Waldron does not expressly disclose a request signal for settlement of at least a part of the total outstanding purchase balance of the account if the total outstanding purchase balance exceeds a predetermined threshold amount or is outstanding for greater than a predetermined duration.

However, Eatedali discloses accessing the available data content; providing the available data content (Interactive input is received regarding the AR or VR representation. That is, the user may physically interact with an AR or VR representation of a digital content entitlement in order to engage in the consumption of the digital content entitlement.  One or more actions related to digital content associated with the one or more digital content entitlements based upon the interactive input is invoked, such as playback of a movie. See at least [0025]-[0026].).
From the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the available products of Waldron to be data content, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).

While Waldron discloses determining, based on the information from the data token, the credit worthiness indicator associated with the user device, Waldron does not expressly disclose that the determining the credit worthiness is in response to receiving an indicator from the user device corresponding to an agreement to pay the indicated price.  Furthermore, while Waldron discloses providing permission to the user device to access the corresponding available products without concurrently requiring payment for the purchases, Waldron does not expressly disclose the providing is without concurrently requiring payment for the purchases when the creditworthiness indicator satisfies predetermined conditions.  Furthermore, while Waldron discloses transmitting a request signal for the user device, Waldron does not expressly disclose a request signal for settlement of at least a part of the total outstanding purchase balance of the account associated with the information of the data token if the total outstanding purchase balance exceeds a predetermined threshold amount or is outstanding for greater than a predetermined duration.

However, Hagen discloses determining the credit worthiness is in response to receiving an indicator from the user device corresponding to an agreement to pay the indicated price (The consumer selects to pay for a product, and then is presented with payment options based on their credit score.  See at least [0157]-[0162] and FIG. 14, (see at least paragraph [0162], disclosing “different payment options may be presented to a first consumer than to a second consumer, based on different risks of default between the consumers computed by the system. For example, a consumer with a computed credit risk score above a certain threshold may see payment options such as “Pay with debit card” or “Cash only,” whereas a consumer with a computed credit risk score below another threshold may be presented with “Bill me later” or “Bill me in five monthly installments.”));
the providing is without concurrently requiring payment for the purchases when the creditworthiness indicator satisfies predetermined conditions (Different payment options may be presented to a first consumer than to a second consumer, based on different risks of default between the consumers computed by the system. For example, a consumer with a computed credit risk score above a certain threshold may see payment options such as “Pay with debit card” or “Cash only,” whereas a consumer with a computed credit risk score below another threshold may be presented with “Bill me later” or “Bill me in five monthly installments.”  See at least [0162].  The Examiner interprets “Bill later” as providing without concurrently requiring payment for the purchases.);
a request signal for settlement of at least a part of the total outstanding purchase balance of the account if the total outstanding purchase balance exceeds a predetermined threshold amount or is outstanding for greater than a predetermined duration (Different payment options may be presented to a first consumer than to a second consumer, based on different risks of default between the consumers computed by the system. For example, a consumer with a computed credit risk score above a certain threshold may see payment options such as “Pay with debit card” or “Cash only,” whereas a consumer with a computed credit risk score below another threshold may be presented with “Bill me later” or “Bill me in five monthly installments.”  See at least [0162].  The Examiner interprets “Bill me later” as a request signal for settlement for the balance outstanding for greater than a predetermined duration.).
From the teaching of Hagen, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the determining of Waldron to be in response to receiving an indicator from the user device corresponding to an agreement to pay the indicated price as taught by Hagen, and to modify the providing of Waldron to be without concurrently requiring payment for the purchases when the creditworthiness indicator satisfies predetermined conditions, as taught by Hagen, and to modify the request signal of Waldron to be for settlement of at least a part of the total outstanding purchase balance of the account if the total outstanding purchase balance exceeds a predetermined threshold amount or is outstanding for greater than a predetermined duration, as taught by Hagen, in order to reduce risk of default in transactions (see Hagen at least at [0085]-[0086]), and in order to allow a consumer to be offered a plethora of financing options (see Hagen at least at [0162]), and in order to avoid potential social embarrassment based on a merchant’s assumption of the consumer’s ability to pay (see Hagen at least at [0162]).

Regarding claim 7, the combination of Waldron, Eatedali, Huang, and Hagen discloses the limitations of claim 6, as discussed above, and Waldron further discloses the data token is an identifier of the user device (The token comprises a user identifier.  See at least [0046].).

Regarding claim 8, the combination of Waldron, Eatedali, Huang, and Hagen discloses the limitations of claim 7, as discussed above, and Waldron further discloses the identifier is a generated device fingerprint (A token includes information including user history information for the user.  See at least [0190].  User history information includes biometric information.  See at least [0187].  Biometric information includes biometric signals which may be obtained from biometric devices, which include fingerprint scanners.  See at least [0115]. The biometric engine is configured to identify a person based on a biometric signal generated from the person's physical characteristics. The biometric engine employs one or more biometric devices to identify a user based on one or more biometric signals.  See at least [0131].).

Regarding claim 9, the combination of Waldron, Eatedali, Huang, and Hagen discloses the limitations of claim 6, as discussed above, and Waldron further discloses the step of providing permission to access products is performed in absence of registration or login to a payment system by a user associated with the user device (Waldron discloses logging into an augmented reality device, for example as disclosed in at least [0041].  However, Waldron is devoid of any disclosure or registration or logging into a payment system.  Waldron therefore teaches this limitation.).

While Waldron discloses accessing products, Waldron does not expressly disclose accessing data content.

However, Eatedali discloses accessing the data content (Interactive input is received regarding the AR or VR representation. That is, the user may physically interact with an AR or VR representation of a digital content entitlement in order to engage in the consumption of the digital content entitlement.  One or more actions related to digital content associated with the one or more digital content entitlements based upon the interactive input is invoked, such as playback of a movie. See at least [0025]-[0026].).
From the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the available products of Waldron to be data content, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).

Regarding claim 10, the combination of Waldron, Eatedali, Huang, and Hagen discloses the limitations of claim 6, as discussed above.  Waldron does not expressly disclose the step of providing permission to access data content is performed in absence of identifying a user associated with the user device.

However, Eatedali discloses the step of providing permission to access data content is performed in substantial absence of identifying a user associated with the user device (It should be noted that the AR or VR experience can be shared between the user and “guest” users to allow others to enter an AR or VR experience representative of the user's digital content collection. This can be done to allow the guest users to see the digital content available to the user, for example. These guest users can be allowed to interact with the AR or VR representations of digital content entitlements, which they may not have, and be presented with transactional opportunities for that digital content.  See at least [0050].).
From the teaching of Eatedali, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Waldron to provide permission to access data content in substantial absence of identifying a user associated with the user device, as taught by Eatedali, in order to improve ease of purchasing digital content (see Eatedali at least at [0014]-[0016]).

Claim 20 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claim 21 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 22 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claim 23 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Claim 24 has similar limitations found in claim 10 above, and therefore is rejected by the same art and rationale.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable Waldron in view of Eatedali, in further view of Huang, in further view of Hagen, and in further view of US 20180367306 A1 (“Bahety”).
Regarding claim 11, the combination of Waldron, Eatedali, Huang, and Hagen discloses the limitations of claim 6, as discussed above. Waldron does not expressly disclose the data token is associated with a HTTP cookie.

However, Bahety discloses the data token is associated with a HTTP cookie (An authorization token may comprise a unique identifier, such as a hash generated by a hash function. A server may generate such a hash and send it to a client to identify the current interaction session. The client may store the authorization token, for example as an HTTP cookie, and then send the authorization token with various service requests.  See at least [0052].).
From the teaching of Bahety, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the data token of Waldron to be associated with a HTTP cookie, as taught by Bahety, in order to improve security in commerce systems and in order to prevent fraudulent activities related to authorization token theft (see Bahety at least at [0001]-[0002]).

Claim 25 has similar limitations found in claim 11 above, and therefore is rejected by the same art and rationale.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Waldron in view of Eatedali, in further view of Huang, and in further view of US 20150310601 A1 (“Rodriguez”).
Regarding claim 14, the combination of Waldron, Eatedali, and Huang discloses the limitations of claim 13, as discussed above.  Waldron does not expressly disclose processing the at least one identified candidate visual area to further identify visual features to be evaluated comprises calculating each visual feature as a digital vector; and filtering the identified visual features comprises calculating the Euclidean distance between the digital vector of each visual feature and a digital vector of a plurality of object group visual features and comparing the Euclidean distance to a threshold.

However, Rodriguez discloses processing the at least one identified candidate visual area to further identify visual features to be evaluated comprises calculating each visual feature as a digital vector (Reference data used in a particular embodiment of such a fingerprint-based identification system. Artwork from a reference sample of product packaging is processed to derive SIFT keypoint descriptors. Each descriptor comprises a 128 part feature vector that characterizes aspects of the imagery around the keypoint, and requires a total of 512 bytes to express. A front panel of a cereal box or the like may have on the order of 1000 such keypoints, each with a corresponding descriptor.  See at least [0517].  See also [0518]-[0547], detailing calculating each visual as a digital vector for object recognition.  See also FIG. 45 to FIG. 51.); and 
filtering the identified visual features comprises calculating the Euclidean distance between the digital vector of each visual feature and a digital vector of a plurality of object group visual features and comparing the Euclidean distance to a threshold (The foregoing procedure is applied to training images to compile a reference database. An unknown image is then processed as above to generate keypoint data, and the closest-matching image in the database is identified by a Euclidian distance-like measure. (A “best-bin-first” algorithm is typically used instead of a pure Euclidean distance calculation, to achieve several orders of magnitude speed improvement.) To avoid false positives, a “no match” output is produced if the distance score for the best match is close—e.g., 25% to the distance score for the next-best match.  See at least [0578].  See also [0525]-[0533].  See also [0540].).
From the teaching of Rodriguez, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Waldron to process the at least one identified candidate visual area to further identify visual features to be evaluated comprises calculating each visual feature as a digital vector  and filter the identified visual features by calculating the Euclidean distance between the digital vector of each visual feature and a digital vector of a plurality of object group visual features and comparing the Euclidean distance to a threshold, as taught by Rodriguez, in order to improve object recognition and identification of products for purchase (see Rodriguez at least at [0005]-[0010]).

Regarding claim 15, the combination of Waldron, Eatedali, and Huang discloses the limitations of claim 13, as discussed above.  Waldron does not expressly disclose the comparing and determining steps comprise: searching the database for vectors of visual features in the database that match the vectors of the filtered visual features based on a distance between the vectors; and when the result of the searching is not a unique search result, finding one best match based on the actual images of the found candidate objects from the database and the at least one candidate visual area.

However, Rodriguez discloses the comparing and determining steps comprise: searching the database for vectors of visual features in the database that match the vectors of the filtered visual features based on a distance between the vectors; and when the result of the searching is not a unique search result, finding one best match based on the actual images of the found candidate objects from the database and the at least one candidate visual area (Reference data used in a particular embodiment of such a fingerprint-based identification system. Artwork from a reference sample of product packaging is processed to derive SIFT keypoint descriptors. Each descriptor comprises a 128 part feature vector that characterizes aspects of the imagery around the keypoint, and requires a total of 512 bytes to express. A front panel of a cereal box or the like may have on the order of 1000 such keypoints, each with a corresponding descriptor.  See at least [0517].  A second threshold test is then applied. In particular, the cast votes are examined to determine if a reference product received votes exceeding a second threshold (e.g., 20%) of the total possible votes (e.g., 200, if the input image yielded 1000 keypoint descriptors). In the example just-given, this second threshold of 200 was exceeded by the 208 votes cast for Kellogg's Rice Crispies cereal. If this second threshold is exceeded by votes for one product, and only one product, then the input image is regarded to have matched that product. In the example case, the input image is thus identified as depicting a package of Kellogg's Crispies cereal, with a UPC code of 038000291210.  See at least [0529].  See also [0518]-[0547], detailing calculating each visual as a digital vector for object recognition.  See also FIG. 45 to FIG. 51.).
From the teaching of Rodriguez, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Waldron to searching the database for vectors of visual features in the database that match the vectors of the filtered visual features based on a distance between the vectors; and when the result of the searching is not a unique search result, finding one best match based on the actual images of the found candidate objects from the database and the at least one candidate visual area, as taught by Rodriguez, in order to improve object recognition and identification of products for purchase (see Rodriguez at least at [0005]-[0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160148304 (“Badrinath”) discloses a system and method for providing augmented content, embodiments disclose a communication module that receives a product identifier for a product and content including an object. The embodiments also disclose an overlay creation module that creates a user interface with a first actuatable element, the first actuatable element being configured to send product purchase instructions to a merchant server when actuated. The embodiments also disclose a product matching module that matches the object to the product identifier and an augmentation module that, in response to the product matching module matching the object to the product identifier, creates an augmented content which includes the content and a second actuatable element, the second actuatable element being configured to display the user interface as an overlay over the content on a user device when actuated. The embodiments also disclose a displaying module that instructs a user device to display the augmented content.
US 20130332318 (“D’Auria”) discloses information about a product advertised on a web page is presented separately, but concurrently, with the content of the web page, to avoid having to navigate away from the web page. The information may be automatically presented in a banner that is displayed adjacent the content of the web page. Controls on the banner initiate the display of further information, and/or enable purchase of the product, while maintaining the web page content in view on the browser.
Sarah Perez, "Amazon’s Flow App Brings Barcode Scanning & Augmented Reality To Android Users," July 2, 2012, TechCrunch, https://techcrunch.com/2012/07/02/amazons-flow-app-brings-barcode-scanning-augmented-reality-to-android-users/ (hereinafter "Perez") discloses an app that lets shoppers scan things like CDs, DVDs, books, toys, video games, and more using their smartphone’s camera in order to display product details and pricing info.
US 20190080172 A1 (“Zheng”) discloses a plurality of digital images and data describing times, at which, the plurality of digital images are captured is received by a computing device. Objects of clothing are recognized from the digital images by the computing device using object recognition as part of machine learning. 
US 20130218721 A1 (“Borhan”) discloses an augmented reality interface for products in some embodiments of the TVC. In some implementations, the user may use smart glasses in order to use AR overlay view. In some implementations, a user may, after making a gesture with the user's electronic device and a vocal command indicating a desire to purchase a clothing item, see a prompt in their AR HUD overlay which confirms their desire to purchase the clothing item, using the payment method specified. The user may be able to give the vocal command "Yes," which may prompt TVC to initiate the purchase of the specified clothing.  (See Borhan at least at [0228]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694